UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13, 15(d), OR 37 OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52313 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United States created by an act of Congress (State or other jurisdiction of incorporation or organization) 62-0474417 (IRS Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) (Zip Code) (865) 632-2101 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13, Section 15(d), or Section 37 of the Securities Exchange Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13, 15(d), or 37 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filerxSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Exchange Act).Yes oNo x 1 Table of Contents FORWARD-LOOKING INFORMATION 5 GENERAL INFORMATION 6 PART I ITEM1. BUSINESS 7 The Corporation 7 Service Area 7 Customers 8 Rates 10 Current Power Supply 12 Fuel Supply 18 Transmission 20 Weather and Seasonality 20 Competition 21 Integrated Resource Plan and Future Power Supply 21 Research and Development 24 Environmental Stewardship Activities 24 Economic Development Activities 25 Governance 25 Regulation 25 Taxation and Tax Equivalents 27 Environmental Matters 27 Employee Relations 36 ITEM 1A. RISK FACTORS 36 ITEM 1B. UNRESOLVED STAFF COMMENTS 44 ITEM 2. PROPERTIES 44 Generating Properties 44 Transmission Properties 44 Natural Resource Stewardship Properties 44 Buildings 44 Disposal of Property 45 ITEM 3. LEGAL PROCEEDINGS 45 ITEM 4. RESERVED 45 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED TO STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 46 ITEM 6. SELECTED FINANCIAL DATA 46 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 47 Business Overview 47 Executive Summary 47 2010 Highlights 47 2010 Challenges 48 Future Challenges 50 Liquidity and Capital Resources 52 Results of Operations 58 Off-Balance Sheet Arrangements 62 Critical Accounting Policies and Estimates 62 Changes in Ratemaking Impacting Accounting 67 Fair Value Measurements 68 New Accounting Standards and Interpretations 70 Legislative and Regulatory Matters 71 Environmental Matters 71 Legal Proceedings 71 Risk Management Activities 72 Subsequent Event 76 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 76 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 77 Statements of Operations 77 Balance Sheets 78 Statements of Cash Flows 79 Statements of Changes in Proprietary Capital 80 Notes to Financial Statements 81 Report of Independent Registered Public Accounting Firm ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A. CONTROLS AND PROCEDURES Disclosure Controls and Procedures Internal Control over Financial Reporting Report of Independent Registered Public Accounting Firm ITEM 9B. OTHER INFORMATION 2 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Directors Executive Officers Disclosure and Financial Code of Ethics Committees of the TVA Board ITEM 11. EXECUTIVE COMPENSATION Compensation Discussion and Analysis Executive Compensation Tables and Narrative Disclosures Retirement and Pension Plans Potential Payments on Account of Retirement/Resignation, Termination without Cause, Termination with Cause, or Death/Disability Other Agreements Director Compensation Compensation Committee Interlocks and Insider Participation Compensation Committee Report ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Director Independence Related Party Transactions ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES SIGNATURES EXHIBIT INDEX 3 GLOSSARY OF COMMON ACRONYMS Following are definitions of terms or acronyms frequently used in this Annual Report on Form 10-K for the fiscal year ended September 30, 2010 (the “Annual Report”): Term or Acronym Definition AFUDC Allowance for funds used during construction ARO Asset retirement obligation ART Asset Retirement Trust ASLB Atomic Safety and Licensing Board BEST Bellefonte Efficiency and Sustainability Team BREDL Blue Ridge Environmental Defense League CAA Clean Air Act CAIR Clean Air Interstate Rule CCP Coal combustion products CERCLA Comprehensive Environmental Response, Compensation, and Liability Act CME Chicago Mercantile Exchange CO2 Carbon dioxide COLA Cost of living adjustment CVA Credit valuation adjustment CY Calendar year DOE Department of Energy EPA Environmental Protection Agency FASB Financial Accounting Standards Board FCA Fuel cost adjustment FERC Federal Energy Regulatory Commission FPA Federal Power Act FTP Financial Trading Program GAAP Accounting principles generally accepted in the United States of America GHGs Greenhouse gas GWh Gigawatt hours(s) kWh Kilowatt hour(s) LIBOR London Interbank Offered Rate MACT Maximum achievable control technology mmBtu Million British thermal unit(s) MtM Mark-to-market MW Megawatt NDT Nuclear Decommissioning Trust NEPA National Environmental Policy Act NOx Nitrogen oxides NRC Nuclear Regulatory Commission NSR New Source Review PCBs Polychlorinated biphenyls REIT Real estate investment trust SACE Southern Alliance for Clean Energy SCRs Selective catalytic reduction systems SEIS Supplemental Environmental Impact Statement SERP Supplemental executive retirement plan Seven States Seven States Power Corporation SO2 Sulfur dioxide SSSL Seven States Southaven, LLC TDEC Tennessee Department of Environment and Conservation TVARS Tennessee Valley Authority Retirement System 4 Table of Contents FORWARD-LOOKING INFORMATION This Annual Report contains forward-looking statements relating to future events and future performance.All statements other than those that are purely historical may be forward-looking statements.In certain cases, forward-looking statements can be identified by the use of words such as “may,” “will,” “should,” “expect,” “anticipate,” “believe,” “intend,” “project,” “plan,” “predict,” “assume,” “forecast,” “estimate,” “objective,” “possible,” “probably,” “likely,” “potential,” or other similar expressions. Although the Tennessee Valley Authority (“TVA”) believes that the assumptions underlying the forward-looking statements are reasonable, TVA does not guarantee the accuracy of these statements.Numerous factors could cause actual results to differ materially from those in the forward-looking statements.These factors include, among other things: • New or changed laws, regulations, and administrative orders, including those related to environmental matters, and the costs of complying with these new or changed laws, regulations, and administrative orders, as well as complying with existing laws, regulations, and administrative orders; • The requirement or decision to make additional contributions to TVA’s pension or other post-retirement benefit plans or to TVA’s nuclear decommissioning trust (“NDT”); • Significant delays, cost increases, or cost overruns associated with the construction of generation or transmission assets or the cleanup and recovery activities associated with the ash spill at TVA’s Kingston Fossil Plant (“Kingston”); • Fines, penalties, natural resource damages, and settlements associated with the Kingston ash spill; • The outcome of legal and administrative proceedings, including, but not limited to, proceedings involving the Kingston ash spill and the North Carolina public nuisance case; • Significant changes in demand for electricity; • Addition or loss of customers; • The continued operation, performance, or failure of TVA’s generation, transmission, and related assets, including coal combustion product (“CCP”) facilities; • The economics of modernizing aging coal-fired generating units and installing emission control equipment to meet anticipated emission reduction requirements, which could make continued operation of certain coal-fired units uneconomical and lead to their removal from service, perhaps permanently; • Disruption of fuel supplies, which may result from, among other things, weather conditions, production or transportation difficulties, labor challenges, or environmental laws or regulations affecting TVA’s fuel suppliers or transporters; • Purchased power price volatility and disruption of purchased power supplies; • Events involving transmission lines, dams, and other facilities not operated by TVA, including those that affect the reliability of the interstate transmission grid of which TVA’s transmission system is a part as well as the supply of water to TVA’s generation facilities; • Inability to obtain regulatory approval for the construction or operation of assets; • Weather conditions; • Events at a nuclear facility, even one that is not operated by or licensed to TVA; • Catastrophic events such as fires, earthquakes, solar events, floods, tornadoes, pandemics, wars, national emergencies, terrorist activities, and other similar events, especially if these events occur in or near TVA’s service area; • Reliability and creditworthiness of counterparties; • Changes in the market price of commodities such as coal, uranium, natural gas, fuel oil, crude oil, construction materials, electricity, and emission allowances; • Changes in the market price of equity securities, debt securities, and other investments; • Changes in interest rates, currency exchange rates, and inflation rates; • Rising pension and health care costs; • Increases in TVA’s financial liability for decommissioning its nuclear facilities and retiring other assets; • Changes in the market for TVA’s debt, changes in TVA’s debt ceiling, changes in TVA’s credit rating, or limitations on TVA’s ability to borrow money which may result from, among other things, TVA’s approaching or reaching its debt ceiling; • Changes in the economy and volatility in financial markets; • Inability to eliminate identified deficiencies in TVA’s systems, standards, controls, and corporate culture; • Ineffectiveness of TVA’s disclosure controls and procedures and its internal control over financial reporting; • Problems attracting and retaining a qualified workforce; • Changes in technology; • Failure of TVA’s information technology assets to operate as planned; • Differences between estimates of revenues and expenses and actual revenues and expenses incurred; and • Unforeseeable events. See also Item 1A, Risk Factors, and Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations.New factors emerge from time to time, and it is not possible for management to predict all such factors or to assess the extent to which any factor or combination of factors may impact TVA’s business or cause results to 5 Table of Contents differ materially from those contained in any forward-looking statement.TVA undertakes no obligation to update any forward-looking statement to reflect developments that occur after the statement is made. GENERAL INFORMATION Fiscal Year References to years (2010, 2009, etc.) in this Annual Report are to TVA’s fiscal years ending September 30 except for references to years in the biographical information about directors and executive officers in Item 10, Directors, Executive Officers and Corporate Governance, as well as to years that are preceded by “CY,” which references are to calendar years. Notes References to “Notes” are to the Notes to Financial Statements contained in Item 8, Financial Statements and Supplementary Data in this Annual Report. Property TVA does not own real property.TVA acquires real property in the name of the United States, and such legal title in real property is entrusted to TVA as the agent of the United States to accomplish the purposes of the Tennessee Valley Authority Act of 1933, as amended, 16 U.S.C. §§ 831-831ee (as amended, the “TVA Act”).TVA acquires personal property in the name of TVA.Accordingly, unless the context indicates the reference is to TVA’s personal property, any statement in this Annual Report referring to TVA property shall be read as referring to the real property of the United States which has been entrusted to TVA as its agent. Available Information TVA's Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and all amendments to those reports are available on TVA's web site, free of charge, as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (“SEC”).TVA's web site is www.tva.gov.Information contained on TVA’s web site shall not be deemed to be incorporated into, or to be a part of, this Annual Report.TVA's SEC reports are also available to the public without charge from the web site maintained by the SEC at www.sec.gov.In addition, the public may read and copy any reports or other information that TVA files with or furnishes to the SEC at the SEC’s Public Reference Room at treet N.E., Washington, D.C. 20549.The public may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. 6 Table of Contents PART I ITEM 1.BUSINESS The Corporation In response to a request by President Franklin D. Roosevelt, the U.S. Congress in 1933 enacted legislation that created the Tennessee Valley Authority (“TVA”), a government corporation.TVA was created as a government corporation to, among other things, improve navigation on the Tennessee River, reduce the damage from destructive flood waters within the Tennessee River system and downstream on the lower Ohio and Mississippi Rivers, further the economic development of TVA’s service area in the southeastern United States, and sell the electricity generated at the facilities TVA operates. Today, TVA operates the nation’s largest public power system and supplies power in most of Tennessee, northern Alabama, northeastern Mississippi, and southwestern Kentucky and in portions of northern Georgia, western North Carolina, and southwestern Virginia to a population of over nine million people.In 2010, the revenues generated from TVA’s electricity sales were $10.7 billion and accounted for virtually all of TVA’s revenues. TVA also manages the Tennessee River and certain shoreline to protect natural resources, to enhance economic development, and to provide recreational opportunities, adequate water supply, and improved water quality.TVA’s stewardship responsibilities are conducted within the Tennessee Valley watershed, whose boundaries are similar to, though not exactly the same as, the TVA service area.TVA’s management of the Tennessee River and its tributaries will sometimes be referred to as TVA’s “stewardship” program in this Annual Report. Initially, all TVA operations were funded by federal appropriations.Direct appropriations for the TVA power program ended in 1959, and appropriations for TVA’s stewardship, economic development, and multipurpose activities ended in 1999.Since 1999, TVA has funded all of its operations almost entirely from the sale of electricity and power system financings.TVA’s power system financings consist primarily of the sale of debt securities.TVA is owned by the United States and is not authorized to issue equity securities. Service Area The area in which TVA sells power, its service area, is defined by the TVA Act.Under the TVA Act, subject to certain minor exceptions, TVA may not, without specific authorization from the U.S. Congress, enter into contracts that would have the effect of making it, or the distributor customers of its power, a source of power supply outside the area for which TVA or its distributor customers were the primary source of power supply on July 1, 1957.This provision is referred to as the “fence” because it bounds TVA’s sales activities, essentially limiting TVA to power sales within a defined service area. In addition, an amendment to the Federal Power Act (“FPA”) includes a provision that helps protect TVA’s ability to sell power within its service area. This provision, called the anti-cherrypicking provision, prevents the Federal Energy Regulatory Commission (“FERC”) from ordering TVA to provide access to its transmission lines to others for the purpose of using TVA’s transmission lines to deliver power to customers within substantially all of TVA’s defined service area. As a result, the anti-cherrypicking provision reduces TVA’s exposure to loss of customers. Sales of electricity account for substantially all of TVA’s operating revenues.TVA’s revenues by state for each of the last three years are detailed in the table below. Operating Revenues For the years ended September 30 (in millions) Electricity sales by state Alabama $ $ $ Georgia Kentucky Mississippi North Carolina 53 58 50 Tennessee Virginia 48 51 37 Subtotal Sale for resale and other 2 4 13 Subtotal Other revenues Operating revenues $ $ $ 7 Table of Contents TVA SERVICE AREA Customers TVA is primarily a wholesaler of power.It sells power to distributor customers, consisting of municipalities and cooperatives that then resell the power to their customers at retail rates.TVA also sells power to directly served customers, consisting primarily of federal agencies and customers with large or unusual loads.In addition, power that is excess to the needs of the TVA system may, where consistent with the provisions of the TVA Act, be sold under exchange power arrangements with other electric systems. Operating revenues by customer type for each of the last three years are set forth in the table below.In this table, sales to industries directly served are included in Industries directly served, and sales to federal agencies directly served and to exchange power customers are included in Federal agencies and other. Operating Revenues by Customer Type For the years ended September 30 (in millions) Municipalities and cooperatives $ $ $ Industries directly served Federal agencies and other Federal agencies directly served Off-system sales and other 2 4 13 Subtotal Other revenues Operating revenues $ $ $ Municipalities and Cooperatives Revenues from distributor customers accounted for 85 percent of TVA’s total operating revenues in 2010.At September 30, 2010, TVA had wholesale power contracts with 155 municipalities and cooperatives.Each of these contracts requires distributor customers to purchase from TVA all of their electric power and energy used within the TVA service area. 8 Table of Contents All distributor customers purchase power under one of three basic termination notice arrangements: • Contracts that require five years’ notice to terminate; • Contracts that require 10 years’ notice to terminate; and • Contracts that require 15 years’ notice to terminate. The number of distributor customers with the contract arrangements described above, the revenues derived from such arrangements in 2010, and the percentage of TVA’s 2010 total operating revenues represented by these revenues are summarized in the table below. TVA Distributor Customer Contracts As of September 30, 2010 Contract Arrangements(1) Number of Distributor Customers Sales to Distributor Customers in 2010 Percentage of Total Operating Revenues in 2010 (in millions) 15-year termination notice 5 $ % 10-year termination notice 47 % 5-year termination notice % Total $ % Notes (1) Ordinarily the distributor customer and TVA have the same termination notice period; however, in contracts with six of the distributor customers with five-year terminationnotices, TVA has a 10-year termination notice (which becomes a five-year termination notice if TVA loses its discretionary wholesale rate-setting authority).Also, under TVA’s contract with Bristol Virginia Utilities, a five-year termination notice may not be given until January 2018. (2) Sales to distributor customers in 2010 for contracts terminated during the year totaled an additional $11 million. TVA’s two largest distributor customers — Memphis Light, Gas and Water Division (“MLGW”) and Nashville Electric Service (“NES”) — have contracts with five-year and 10-year termination notice periods, respectively.Although no single customer accounted for 10 percent or more of TVA’s total operating revenues in 2010, sales to MLGW and NES accounted for nine percent and eight percent, respectively. The power contracts between TVA and the distributor customers provide for purchase of power by the distributor customers at the wholesale rates established by the TVA Board.These contracts include a fuel cost adjustment (“FCA”) formula under which rates are periodically adjusted to reflect the changing costs of fuel, purchased power, and emission allowances.The FCA mechanism also includes tax equivalent payments related to FCA amounts.Beginning October 1, 2007, rates were automatically adjusted quarterly under the FCA formula.Beginning October 1, 2009, the FCA rate adjustment became effective on a monthly rather than a quarterly basis.The TVA Board, at its August 20, 2010 meeting, approved a rate structure change that revises the wholesale base rate structure to implement wholesale demand and energy rates in place of the end-use rates currently in effect.See Item 1, Business — Rates — Rate Structure. Under section 10 of the TVA Act, the TVA Board is authorized to regulate the municipal and cooperative distributors of TVA power to carry out the purposes of the TVA Act through contract terms and conditions as well as through rules and regulations.The TVA Board regulates distributor customers primarily through the provisions of TVA’s wholesale power contracts.All of the power contracts between TVA and the distributor customers require that power purchased from TVA be sold and distributed to the ultimate consumer without discrimination among consumers of the same class, and prohibit direct or indirect discriminatory rates, rebates, or other special concessions.In addition, there are a number of wholesale power contract provisions through which TVA seeks to ensure that the electric system revenues of the distributor customers are used only for electric system purposes.Furthermore, almost all of these contracts specify the specific resale rates and charges at which the distributor customers must resell TVA power to their customers.These rates are revised from time to time, subject to TVA approval, to reflect changes in costs, including changes in the wholesale cost of power.The regulatory provisions in TVA’s wholesale power contracts help carry out the objectives of the TVA Act, including providing for an adequate supply of power at the lowest feasible rates. Other Customers Revenues from industrial customers directly served accounted for 12 percent of TVA’s total operating revenues in 2010.In 2010, contracts for customers directly served were generally for terms ranging from five to 10 years.These contracts are subject to termination by TVA or the customer upon a minimum notice period that varies according to the customer’s contract demand and the period of time service has been provided. The United States Enrichment Corporation (“USEC”) is TVA’s largest directly served industrial customer.Sales to USEC for its Paducah, Kentucky facility represented five percent of TVA’s total operating revenues in 2010.TVA’s current power supply contract with USEC expires on May 31, 2012.See Item 7, Management's Discussion and Analysis of 9 Table of Contents Financial Condition and Results of Operations — Risk Management Activities — Credit Risk.In January 2004, USEC announced its decision to construct a new commercial centrifuge facility in Piketon, Ohio, which is outside TVA’s service area, and in July 2010, USEC submitted its loan guarantee application for the facility to the Department of Energy (“DOE”).TVA believes that if the facility is constructed, USEC would reduce its electricity purchases at the Paducah, Kentucky facility from about 2,000 megawatts (“MW”) at its peak to less than 50 MW.USEC and TVA are involved in contract discussions which may result in a contract modification to reflect USEC’s potential need for power beyond May 31, 2012.The effect of these discussions is not yet known.Any termination of the USEC contract would result in a loss of revenue, but the lower demand could result in a more economical dispatch of power to remaining customers if some modifications were made to the transmission system. Rates Rate Authority The TVA Act gives the TVA Board sole responsibility for establishing the rates TVA charges for power.These rates are not subject to judicial review or to review or approval by any state or federal regulatory body. Under the TVA Act, TVA is required to charge rates for power which will produce gross revenues sufficient to provide funds for: • Operation, maintenance, and administration of its power system; • Payments to states and counties in lieu of taxes (“tax equivalents”); • Debt service on outstanding indebtedness; • Payments to the U.S. Treasury in repayment of and as a return on the government’s appropriation investment in TVA’s power facilities (the “Power Program Appropriation Investment”); and • Such additional margin as the TVA Board may consider desirable for investment in power system assets, retirement of outstanding bonds, notes, or other evidences of indebtedness (“Bonds”) in advance of maturity, additional reduction of the Power Program Appropriation Investment, and other purposes connected with TVA’s power business. In setting TVA’s rates, the TVA Board is charged by the TVA Act to have due regard for the primary objectives of the TVA Act, including the objective that power shall be sold at rates as low as are feasible. Rate Methodology In setting rates to cover the costs set out in the TVA Act, TVA uses a debt-service coverage (“DSC”) methodology to derive annual revenue requirements in a manner similar to that used by other public power entities that also use the DSC rate methodology.Under the DSC methodology, rates are calculated so that an entity will be able to cover its operating costs and to satisfy its obligations to pay principal and interest on debt.This ratemaking approach is particularly suitable for use by entities financed primarily, if not entirely, by debt capital, such as TVA. TVA’s revenue requirements (or projected costs) are calculated under the DSC methodology as the sum of the following components: • Fuel and purchased power costs; • Operating and maintenance costs; • Tax equivalents; and • Debt service coverage. This methodology reflects the cause-and-effect relationship between a regulated entity’s costs and the corresponding rates the entity charges for its regulated products and services.Once the revenue requirements (or projected costs) are determined, they are compared to the projected revenues for the year in question, at existing rates, to arrive at the shortfall or surplus of revenues as compared to the projected costs.Subject to TVA Board approval, power rates would be adjusted to a level sufficient to produce revenues approximately equal to projected costs.In addition, as discussed above, the rates established under the DSC methodology are adjusted by the FCA. The TVA Board is authorized by the TVA Act to set rates for power sold to its customers.Additionally, TVA’s regulated rates are designed to recover its costs of providing electricity.In view of demand for electricity and the level of competition, it is reasonable to assume that the rates, set at levels that will recover TVA’s costs, can be charged and collected.Further, the TVA Board has the discretion to determine when costs will be recovered in rates.As a result of these factors, TVA must record certain assets and liabilities that result from the regulated ratemaking process that would not be recorded under accounting principles generally accepted in the United States of America (“GAAP”) for non-regulated entities.Regulatory assets generally represent incurred costs that have been deferred because such costs are probable of future recovery in customer rates.Regulatory liabilities generally represent obligations to make refunds to customers for previous collections for costs that are not likely to be incurred or deferral of gains that will be credited to customers in 10 Table of Contents future periods.TVA assesses whether the regulatory assets are probable of future recovery by considering factors such as applicable regulatory changes, potential legislation, and changes in technology.This determination reflects the current regulatory and political environment and is subject to change in the future.If future recovery of regulatory assets ceases to be probable or any of the other factors described above cease to be applicable, TVA would be required to write off these regulatory assets or liabilities.Most regulatory asset or liability write-offs would be required to be recognized in earnings in the period in which future recovery ceases to be probable. Rate Structure The rate structure for electricity sales is comprised of a base rate and the FCA. On August 20, 2009, the TVA Board approved (1) a nine percent increase to the base rate portion of TVA’s firm electricity sales rates, effective in the October 2009 billing period, and (2) a revised FCA formula that converted the FCA from quarterly operation to monthly operation effective October 2009.Also, as of October 2009, TVA started amortizing over a nine-month period ended June 30, 2010, the $822 million deferred balance that was in the FCA liability account as of September 30, 2009.The table below identifies the monthly FCA amounts during 2010 and the firstthree months of 2011 as well as the impact of the FCA changes from prior month total rates for end-use customers: Month FCA (¢/kWh) Impact of FCA Changes from Prior Month Total Rate October 2009 (11.0%) November 2009 (1.5%) December 2009 (5.5%) January 2010 (2.3%) February 2010 (1.1%) March 2010 5.3% April 2010 5.9% May 2010 1.0% June 2010 5.0% July 2010 3.0% August 2010 1.5% September 2010 2.1% October 2010 6.4% November 2010 (5.0%) December 2010 (3.5%) The TVA Board did not adjust the base rate portion of firm wholesale rates for 2011 but revised its FCA formula in October 2010 to adjust for seasonal fuel costs within the FCA formula. TVA’s existing base rate structure with its distributor customers is based on end-use customer demand and/or energy consumption.Under this rate structure, wholesale charges are specified for each customer classification, and each distributor customer’s wholesale bill reflects the application of these charges to actual end-use customers’ volumes within each classification.A demand and energy base rate structure applies to TVA’s directly served customers. On July 8, 2009, in accordance with the rate change provisions of its wholesale power contracts, TVA issued a letter to its distributor customers proposing the implementation of a new rate structure.This letter initiated a required negotiation period during which TVA sought to reach agreement with distributors on the proposed changes to wholesale and retail rates.At its August 20, 2010 meeting, the TVA Board approved the terms and conditions of the rate change to become effective April 2011. The changed rate structures provide price signals intended to incentivize distributor and end-use customers to shift energy usage from high-cost periods to less expensive periods and are not intended to provide additional revenue for TVA (although individual distributor and end-use customers may see some effects on their bills). For distributor customers, the default rate structure is a time-of-use rate structure with an option to elect a seasonal demand and energy structure for a limited time.All distributor customers would be on a time-of-use wholesale rate structure by no later than October 2012; however, TVA will continue to have discussions with distributor customers on alternative seasonal demand and energy structures. For directly served customers and distributor-served customers with contract demands in excess of 5 MW, the default rate structure is a time-of-use rate structure.In addition, TVA is offering an optional seasonal demand and energy structure for these customers. 11 Table of Contents For directly served customers and distributor-served customers with contract demands of 5 MW or less, the default rate structure contains seasonal price differentials.In addition, TVA is offering an optional time-of-use rate structure for these customers. Current Power Supply General Power generating facilities operated by TVA at September 30, 2010, included 29 conventional hydroelectric sites, one pumped storage hydroelectric site, 11 coal-fired sites, three nuclear sites, 11 natural gas and/or oil-fired sites, two diesel generator sites, one wind energy site, one digester gas cofiring site, and 14 solar energy sites.In addition, TVA acquires power under power purchase agreements of varying duration as well as short-term contracts of less than 24-hours in duration. On average, TVA’s generation fleet is among the oldest of any utility in the southeastern United States.During recent years, TVA has invested substantially less in maintaining its coal-fired generation assets than surrounding utilities.Although TVA is planning to increase its maintenance expenditures on its generating assets in 2011, some assets may not operate as planned in the future due to their age and condition. The following table summarizes TVA’s net generation in millions of kilowatt-hours (“kWh”) by generating source and the percentage of all electric power generated by TVA for the years indicated: Power Supply from TVA-Operated Generation Facilities For the years ended September 30 (millions of kWh) Coal-fired 51
